Citation Nr: 1205558	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-40 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a rating decision issued in April 2008, the RO denied the Veteran's February 2007 claims for PTSD and major depressive disorder.  The denial of the claims was based, in part, on the RO's findings that the evidence did not show a confirmed diagnosis of PTSD, and that the Veteran had a depressive disorder that preexisted service and had not been permanently aggravated by an in-service assault.  An October 2008 VA treatment record reflects an assessment of history of military sexual trauma.  A February 2009 VA mental health outpatient note indicates that the Veteran reported having military sexual trauma and discussed having increased nightmares and lack of motivation to engage in productive activities, that the Veteran was encourage to contact a rape center, and that the assessment was PTSD and major depressive disorder. 

New and material evidence received prior to the expiration of an appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  Also, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The October 2008 and February 2009 VA treatment notes regarding the Veteran's claimed military sexual trauma, and assessment of PTSD and major depressive disorder made in connection with such asserted trauma, are new evidence material to her February 2007 service connection claims for PTSD and major depressive disorder, and were received by VA prior to the expiration of the appeal period of those claims.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. § 3.156(a) (2011).  Thus, the evidence is considered as having been filed in connection with those February 2007 claims.  Therefore, the RO must reconsider and adjudicate the Veteran's original claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

Also, the Veteran was afforded a VA psychiatric examination in February 2010.  The report of this examination reflects the opinion of the examiner that it was less likely than not that the Veteran's mental health disorders were caused by or a result of in-service assault.  However, the record, including the report of a March 2008 VA examination, reflects that a psychiatric disorder may have existed prior to the Veteran's service.  In this regard, the February 2010 VA examiner did not provide an opinion as to whether any preexisting psychiatric disorder might have been aggravated by the Veteran's in-service assault, or by service in any other way.  Thus, the claims file should be forwarded to the February 2010 VA examiner to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the record reflects that, in August 2010, the Veteran provided authorization for VA to obtain treatment records from Richard Young Hospital, Dr. Thomas Jaegar, and Dr. Eli Chesen.  The RO contacted Richard Young Hospital in August 2010, and in August 2010 received a response that the Veteran was not a patient there.  It sent letters to Dr. Jaegar in August 2010 and September 2010 requesting treatment records for the Veteran, but both letters were returned to sender.  The RO also contacted Dr. Chesen in August 2010, and, in August 2010, Dr. Chesen's office responded that no records pertaining to the Veteran were available.

While the RO attempted to obtain these records identified by the Veteran, there is no indication in the claims file that, prior to readjudicating the Veteran's claims and issuing statement of the case issuing a September 2010, the RO provided the Veteran with oral or written notice that it was not able to obtain such records.  See 38 C.F.R. § 3.159(e).  Therefore, on remand, the RO or AMC should again attempt to obtain such records from Richard Young Hospital, Dr. Thomas Jaegar, and Dr. Eli Chesen, and any other records identified by the Veteran but not already obtained.  If attempts to obtain such records are unsuccessful, this fact should be documented in the claims file, and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e).

Finally, an administrative decision letter from the Social Security Administration (SSA), dated in January 2011, reflects that the Veteran successfully applied for SSA disability benefits, as she was found by SSA to be unable to work, in part due to her psychiatric disabilities.  However, no further SSA records have been associated with the clams file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and they may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Therefore, the RO or AMC must attempt to obtain the Veteran's complete SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request the Veteran's complete SSA records, including all medical records underlying the January 2011 administrative decision on her application for SSA benefits, which are in SSA's possession.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  After obtaining any necessary authorization from the Veteran, again request from Richard Young Hospital, Dr. Thomas Jaegar, and Dr. Eli Chesen all treatment records pertinent to the Veteran's claims.  If attempts to obtain any such records are unsuccessful, this fact should be documented in the claims file, and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e).

3.  Then, forward the Veteran's claims file to the VA examiner who conducted the Veteran's February 2010 VA mental health examination and ask that an addendum opinion be provided.  Specifically, the examiner is requested to offer an opinion as to whether it worsened in service, and, if so, whether it is was clearly and unmistakably was not aggravated (i.e. permanently worsened beyond its natural progression) by service, to specifically include any in-service assault.  If the examiner cannot answer the question without reexamining the Veteran, the Veteran should be rescheduled for such examination.

If the February 2010 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner with the appropriate expertise for the requested opinion.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder.  If an acquired psychiatric disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disorder was aggravated (i.e. permanently worsened beyond its natural progression) by service, to specifically include any in-service assault.   

A complete rationale should be provided for all opinions stated, citing to claims file documents as appropriate.

4.  If any examination is scheduled, notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of her claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


